 


113 HR 2689 RH: Energy Savings Through Public-Private Partnerships Act of 2014
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 467 
113th CONGRESS 2d Session 
H. R. 2689 
[Report No. 113–627] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2013 
Mr. Gardner (for himself, Mr. Welch, Mr. Coffman, Mrs. Roby, Mr. Kinzinger of Illinois, Mr. Matheson, Mr. Griffin of Arkansas, Ms. Kuster, Ms. Bordallo, Mr. Peters of California, Mr. Huffman, Mr. Bera of California, Mr. Nolan, Mr. Lowenthal, Mr. McNerney, Mr. Young of Indiana, Mr. Moran, Mr. Schrader, Mr. Blumenauer, Mr. Maffei, Mr. Loebsack, Mr. Cooper, Mr. Bishop of Georgia, Mr. Cicilline, Mr. Sean Patrick Maloney of New York, and Mr. Owens) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

November 19, 2014
Additional sponsors: Mr. Wolf, Mr. Barrow of Georgia, Mr. Mulvaney, Mr. Rodney Davis of Illinois, Mr. Reed, Ms. Jenkins, Mr. Dent, Ms. Gabbard, Mrs. Bustos, Ms. Sinema, Mr. Gibson, Mr. Fattah, Mr. Ruiz, Ms. Brownley of California, Mr. Murphy of Florida, Mr. Ribble, Mr. Runyan, Mr. McKinley, Mr. Paulsen, Mr. Hanna, Ms. Esty, Mr. Gene Green of Texas, Mr. Himes, Mr. Guthrie, Mr. Cartwright, Mr. Garcia, Mr. Joyce, Mr. Schneider, Mr. Delaney, and Mr. Kilmer

 
November 19, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on July 16, 2013 
 
 
 
 
A BILL 
To amend the National Energy Conservation Policy Act to encourage the increased use of performance contracting in Federal facilities. 
 
 
1.Short titleThis Act may be cited as the Energy Savings Through Public-Private Partnerships Act of 2014. 
2.FindingsCongress finds the following: 
(1)Private sector funding and expertise can help address the energy efficiency challenges facing the United States. 
(2)The Federal Government spends more than $6 billion annually in energy costs. 
(3)Reducing Federal energy costs can help save money, create jobs, and reduce waste. 
(4)Energy savings performance contracts and utility energy service contracts are tools for utilizing private sector investment to upgrade Federal facilities without any up-front cost to the taxpayer. 
(5)Performance contracting is a way to retrofit Federal buildings using private sector investment in the absence of appropriated dollars. 
(6)Retrofits that reduce energy use also improve infrastructure, protect national security, and cut facility operations and maintenance costs. 
3.Use of energy and water efficiency measures in Federal buildings 
(a)Energy management requirementsSection 543(f)(4) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively and by moving the margins 2 ems to the right; 
(2)by striking Not later than and inserting the following: 
 
(A)In generalNot later than; and 
(3)by adding at the end the following new subparagraph:  
 
(B)Measures not implementedEach energy manager, as part of the certification system under paragraph (7) and using guidelines developed by the Secretary, shall provide an explanation regarding any life-cycle cost-effective measures described in subparagraph (A)(i) that have not been implemented.. 
(b)ReportsSection 548(b) of the National Energy Conservation Policy Act (42 U.S.C. 8258(b)) is amended— 
(1)in paragraph (3), by striking and at the end;  
(2)in paragraph (4), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(5)the status of each agency’s energy savings performance contracts and utility energy service contracts, the investment value of such contracts, the guaranteed energy savings for the previous year as compared to the actual energy savings for the previous year, the plan for entering into such contracts in the coming year, and information explaining why any previously submitted plans for such contracts were not implemented.. 
(c)Federal energy management definitionsSection 551(4) of the National Energy Conservation Policy Act (42 U.S.C. 8259(4)) is amended by striking or retrofit activities and inserting retrofit activities, or energy consuming devices and required support structures. 
(d)Authority to enter into contractsSection 801(a)(2)(F) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(F)) is amended— 
(1)in clause (i), by striking or at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new clause:  
 
(iii)limit the recognition of operation and maintenance savings associated with systems modernized or replaced with the implementation of energy conservation measures, water conservation measures, or any series of energy conservation measures and water conservation measures.. 
(e)Miscellaneous AuthoritySection 801(a)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)) is amended by adding at the end the following: 
 
(H)Miscellaneous AuthorityNotwithstanding any other provision of law, a Federal agency may sell or transfer energy savings and apply the proceeds of such sale or transfer to fund a contract under this title.. 
(f)Payment of costsSection 802 of the National Energy Conservation Policy Act (42 U.S.C. 8287a) is amended by striking (and related operation and maintenance expenses) and inserting , including related operations and maintenance expenses. 
(g)Energy savings performance contracts definitionsSection 804(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(2)) is amended— 
(1)in subparagraph (A), by striking federally owned building or buildings or other federally owned facilities and inserting Federal building (as defined in section 551 (42 U.S.C. 8259)) each place it appears; 
(2)in subparagraph (C) , by striking ; and and inserting a semicolon; 
(3)in subparagraph (D), by striking the period at the end and inserting a semicolon; and  
(4)by adding at the end the following new subparagraphs: 
 
(E)the use, sale, or transfer of energy incentives, rebates, or credits (including renewable energy credits) from Federal, State, or local governments or utilities; and 
(F)any revenue generated from a reduction in energy or water use, more efficient waste recycling, or additional energy generated from more efficient equipment.. 
 
 
November 19, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
